UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7264


TORI JAREL NEAL, a/k/a Tory J. Nelson,

                     Plaintiff - Appellant,

              v.

C/O ALETHEA MCCLURE-MCNEIL; C/O MURPHY; C. JUDGE; SGT. HAND;
AMY LAFLUER; KENNETH LASSITER; DAROLYN HILTS,

                     Defendants - Appellees,

              and

THE CITY OF RALEIGH,

                     Defendant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:15-ct-03284-BO)


Submitted: December 18, 2018                                Decided: December 21, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Tori Neal, Appellant Pro Se. Terence Steed, Assistant Attorney General, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Tori Neal appeals the district court’s order dismissing his amended 42 U.S.C.

§ 1983 (2012) complaint without prejudice for failure to exhaust his administrative

remedies. We have reviewed the record and find no reversible error. Accordingly, we

affirm the district court’s judgment. Neal v. McClure-McNeil, No. 5:15-ct-03284-BO

(E.D.N.C. Sept. 12, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                         AFFIRMED




                                         3